i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-10-00527-CV

                                        IN RE William B. OZER

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 19, 2010, relator William B. Ozer filed a petition for writ of mandamus. However,

in order to be entitled to mandamus relief, relator must show the trial court clearly abused its

discretion and relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992). The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought

because relator has failed to address whether he has an adequate remedy by appeal. Accordingly,




           1
         … This proceeding arises out of Cause No. 2009-CI-18567, styled William B. Ozer v. Todd Gold, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.
                                                                         04-10-00527-CV



relator’s petition for writ of mandamus is DENIED WITHOUT PREJUDICE. TEX . R. APP . P.

52.8(a).

                                                    PER CURIAM




                                         -2-